PER CURIAM.
Jara Uzenda Gobbi appeals from the district court’s order remanding eight mortgage foreclosure actions to the state court after a petition to remove by Gobbi. The district court’s remand order is not renewable. 28 U.S.C. § 1447(d) (1994). Accordingly, we dismiss the appeals for lack of jurisdiction. We deny Gobbi’s motion and supplemental motion to restrain opposing counsel and for an evidentiary hearing and her motion to restore case file. We further deny her motion to place the appeals in abeyance for determination of filing status because she has been granted leave to proceed in forma pauperis in these appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.